per curiam:
El apelante cumplía diez sentencias en la Penitenciaría Estatal. En el curso de sus actividades era y es conocido por los siguientes nombres y aliases: Benjamín Ortiz Castro, Santos Taracio Hernández Cruz, Eleuterio Rodríguez Ortiz, Ramón Fernández Pérez, Eleuterio Ortiz Rodríguez, Ramón Hernández Cruz, Joaquín Rodríguez Fer-nández, Julio Martínez, Atanacio Hernández Cruz, Santos Hernández Cruz, Ramón Ortiz Rodríguez, Don Q y Tabaquito.
A ruegos del padre de aquél, el Gobernador, ejerciendo la discreción que para ello le confiere la Constitución, Art. IV, Sec. 4, le concedió un indulto condicional el cual el apelante aceptó. Una de las condiciones contenidas en dicho indulto era la siguiente: “Deberá mantener buena conducta y abstenerse de cometer delito público alguno.” (1) Mediante el indulto con-dicional el Gobernador puso al indultado bajo la supervisión del Presidente de la Junta de Libertad Bajo Palabra de Puerto Rico.
Más de dos años después de concedido el indulto y siguien-do la recomendación formal del Presidente de la Junta de Libertad Bajo Palabra, el Gobernador revocó el indulto y el apelante fue reingresado en la Penitenciaría. Para llegar a dicha recomendación el Presidente de la Junta de Libertad Bajo Palabra realizó una investigación con motivo de quejas recibidas sobre la conducta del indultado. En el curso de dicha investigación se oyó a los querellantes y se oyó al ape-lante.
Con motivo de su encarcelación el apelante solicitó un auto de hábeas corpus, el cual fue expedido y visto en el Tribunal Superior, Sala de San Juan. A la vista del recurso el apelante compareció personalmente y mediante abogado. Celebrada la vista el tribunal, mediante sentencia escrita y fundamentada, declaró sin lugar el recurso.
*207En apelación el apelante alega que la revocación del indulto fue una actuación irrazonable y arbitraria del Gober-nador. Por la razón que más adelante explicamos no tenemos que entrar a considerar la flaqueza de dicho planteamiento a la luz de los autos, de la transcripción de evidencia y del dere-cho aplicable. Reynolds v. Jefe Penitenciaría, 91 D.P.R. 303 (1964); Pueblo v. Albizu, 77 D.P.R. 888 (1955) y autori-dades allí citadas; Oquendo v. El Pueblo, 32 D.P.R. 654 (1923). (2)
No es necesario, como apuntamos anteriormente, entrar a considerar los méritos — o falta de ellos — del error señalado porque es un hecho cierto que el apelante, estando bajo indul-to condicional, en 13 de marzo de 1961, cometió un delito grave por el cual fue procesado y convicto. Violó en esta forma irrefutable la condición del indulto antes mencionada de abstenerse de cometer delito público. Aunque innecesario, para mayor certeza, consignamos que el aquí peticionario apeló para ante este Tribunal de esa convicción por el delito que cometió estando bajo indulto condicional y que este Tribunal confirmó la sentencia en 28 de junio de 1963, mediante la opinión per curiam en el caso CR-62-282, Pueblo v. Andrade González, 88 D.P.R. 862.

En vista de lo anterior se confirmará la sentencia dic-tada por el Tribunal Superior, Sala de San Juan, en este caso el 15 de noviembre de 1965.


 Todas las condiciones del indulto son válidas. Ninguna va contra la ley, la moral, ni es imposible de cumplir. Pueblo v. Albizu, 77 D.P.R. 888, 895 (1955).


 Nótese que no se trata de un caso de una persona que ha obtenido libertad bajo palabra concedídale por la Junta de Libertad Baj'o Palabra, en cuyo caso serían aplicables las condiciones y el procedimiento estable-cidos por la ley para la revocación de la libertad baj'o palabra, Ley Núm. 59 de 19 j'unio 1965; 4 L.P.R.A. see. 646, Suplemento.